DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 8,587,461).

Regarding claim 1, Mitchell (Title/Abstract; Fig. 1-5) discloses data acquisition system (10; col. 2, lines 51-7) comprising a signal processing chain (elements 12, 14, 16…of Fig. 1) the signal processing chain including:
an analog-to-digital converter (ADC) circuit (ADC/MUX 12) configured to:
produce a digital output (DOUT) from an input signal (received by ADC/MUX 12 at terminals 28 and 28);
detect (“determine”) a specified signal feature of the input signal (the ADC/MUX 12 can determine timing [issues/delay] of the analog data; col. 6, lines 1-10); and
change an operating condition (by the signals on lines 30 and 32) of an additional circuit (MUX 14 of Fig. 1) of the signal processing chain in response to detecting the signal feature of the input signal (col. 5, lines 33-59).  

Regarding claim 2, Mitchell (Title/Abstract; Fig. 1-5) discloses the data acquisition system (10) of claim 1, wherein the signal processing chain further includes:

a data interface (SPI Interface 20 of Fig. 5) coupled to the ADC circuit (ADC/MUX 12) and the logic circuitry (18), wherein the ADC circuit (12) is configured to enable operation of the data interface (by the signal DOUT signal) in response to detecting the signal feature of the input signal (col. 5, lines 33-45).

Regarding claim 4, Mitchell (Title/Abstract; Fig. 1-5) discloses the data acquisition system of claim 2, wherein the ADC circuit (12) is configured to enable the logic circuitry (18 to receive the “DOUT” signal) in response to detecting the signal feature of the input signal (col. 4, lines 10-30).  

Regarding claim 11, Mitchell (Title/Abstract; Fig. 1-5) discloses a method of processing an analog signal (received by ADC/MUX 12 at terminals 28 and 28), the method comprising:
producing a digital output (DOUT) from the analog signal using an analog-to-digital converter (ADC) (ADC/MUX 12) circuit of a signal processing chain (elements 12, 14, 16…of Fig. 1) of a data acquisition system;
detecting a specified signal feature of the analog signal using the ADC circuit (the ADC/MUX 12 can determine timing [issues/delay] of the analog data; col. 6, lines 1-10); and
changing (by the signals on lines 30 and 32), by the ADC circuit (12), an operating condition of an additional circuit (MUX 14 of Fig. 1) of the signal processing chain in response to the detecting the predetermined signal feature (col. 5, lines 33-59). 



Regarding claim 14, Mitchell (Title/Abstract; Fig. 1-5) discloses the method of claim 12, wherein changing an operating condition of an additional circuit includes the ADC circuit (12) enabling the logic circuitry (18 to receive the “DOUT” signal) in response to detecting the signal feature of the input signal (col. 4, lines 10-30).  

Regarding claim 20, Mitchell (Title/Abstract; Fig. 1-5) discloses a data acquisition system comprising:
an analog-to-digital converter (ADC) circuit (Fig. 1) configured to produce a digital output (DOUT) from an analog input signal (received by ADC/MUX 12 at terminals 28 and 28) using an analog-to-digital converter (ADC) circuit (ADC/MUX 12) of a signal processing chain of the data acquisition system (elements 12, 14, 16…of Fig. 1);
means for detecting a specified signal feature of the analog input signal (the ADC/MUX 12 can determine timing [issues/delay] of the analog data; col. 6, lines 1-10); and
means for (by the signals on lines 30 and 32) changing an operating condition of an additional circuit (MUX 14) of the signal processing chain in response to the detecting the predetermined signal feature (col. 5, lines 33-59).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medelius et al. (US 6,452,373).

Regarding claim 20, Medelius et al. discloses a data acquisition system (Fig. 2; col. 4, lines 59-64) comprising:
an analog-to-digital converter (ADC) circuit (Fig. 2) configured to produce a digital output from an analog input signal using an analog-to-digital converter (ADC) circuit (ADC 130) of a signal processing chain of the data acquisition system (Fig. 2; col. 4, lines 59-64);
means for detecting (threshold detector 142) a specified signal feature (when one of the incoming voltage signals exceeds a threshold voltage) of the analog input signal (col. 3, lines 43-47, 58-60); and
means for (gain selection 144) changing an operating condition (i.e., to change gain) of an additional circuit (120, 122, 124 and/or 126) of the signal processing chain in response to the detecting the predetermined signal feature (col. 3, lines 43-47, 58-60).  

Allowable Subject Matter
Claims 3, 5-10, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, a clock generator circuit configured to provide an operating clock signal with a selectable frequency to one or both of the data interface and the logic circuitry, 

Regarding claims 5-7, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, an input amplifier circuit configured to operate in multiple power modes to provide the input signal to the ADC circuit; wherein the ADC circuit is configured to change the power mode of the input amplifier in response to detecting the signal feature of the input signal.  

Regarding claim 8, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, the signal processing chain further includes one or more other ADC circuits and the ADC circuit is configured to synchronize operation of the other ADC circuits in response to detecting the signal feature of the input signal.  

Regarding claim 9, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, the signal processing chain further includes: multiple signal paths connectable to the ADC circuit; and wherein the ADC circuit is configured to select the signal path connected to the ADC circuit in response to detecting the signal feature of the input signal.  

Regarding claim 10, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, the ADC circuit is configured to detect one or more of an amplitude of the input signal exceeding a specified threshold amplitude, energy within a specific 

Regarding claim 13, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, changing an operating condition of an additional circuit includes the ADC circuit changing a frequency of an operating clock signal of one or both of the data interface and the logic circuitry in response to detecting the signal feature of the input signal.  

Regarding claims 15-17, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, changing an operating condition of an additional circuit includes the ADC circuit a power mode of an input amplifier of the signal processing chain in response to detecting the signal feature of the input signal.  

Regarding claim 18, the prior art of record is not seen to teach or suggest the recited claimed invention as a whole, in particular, changing an operating condition of an additional circuit includes the ADC circuit synchronizing operation of other ADC circuits in response to detecting the signal feature of the input signal.  
Regarding claim 19, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, changing an operating condition of an additional circuit includes the ADC circuit changing a signal path connected to the ADC circuit in response to detecting the signal feature of the input signal.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809